Citation Nr: 1815053	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  10-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a neck/cervical spine disability, to include as secondary to a service-connected low back disability.  

2.  Entitlement to service connection for a right hand disability, to include as secondary to a service-connected low back disability.  

3.  Entitlement to service connection for a left hand disability, to include as secondary to a service-connected low back disability.  

4.  Entitlement to an increased initial rating for a lumbar spine disability, rated as 10 percent disabling prior to September 24, 2013; 40 percent disabling from September 24, 2013 to January 14, 2014, and as 10 percent disabling since January 15, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active service from March 1956 to May 1960 and from October 1961 to September 1962.  He also had additional service in the Air Force Reserve.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2010, the Veteran appeared at a hearing before the RO.  A transcript of that hearing is of record. 

These matters were before the Board and remanded for further development in August 2013 (for records and clinical opinions), August 2014 (for new examinations and issuance of a statement of the case on the back rating issue), and most recently in July 2017 (for the Veteran be scheduled for a Board hearing).

The Veteran was scheduled for videoconference Board hearing for December 2017; a transcript of the hearing is of record.  At that time, the Veteran waived initial RO consideration of additional evidence.  Also, in July 2018, the Veteran submitted a waiver of RO consideration of additionally submitted evidence. 

The issue of the rating for the Veteran's back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 38 U.S.C.A. § 7107 (a)(2) (West 2014). 


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are negative for chronic neck/cervical spine complaints.

2.  The earliest post service evidence of neck/cervical spine disability is more than three decades after separation from active service.

3.  The most probative evidence of record is against a finding that the Veteran has a neck and/or cervical spine disability causally related to, or aggravated by, service and/or a service-connected disability.

4.  The Veteran's STRs reflect a fractured index finger and a complaint of the right fifth digit, but are negative for chronic bilateral hand complaints.  

5.  The earliest post service evidence of hand disability is not for more than four decades after separation from service.

6.  The most probative evidence of record is against a finding that the Veteran has a hand disability causally related to, or aggravated by, service and/or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck/cervical spine disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).     

2.  The criteria for service connection for a right hand disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.     

3.  The criteria for service connection for a left hand disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
The Veteran is competent to report symptoms such as pain; however, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of joints, and arthritis due to trauma, age, or an immune or systemic disease.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

As is discussed in further detail below, the preponderance of the evidence is against the claims; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Neck (Cervical Spine) Disability

The Veteran has been diagnosed with multilevel cervical degenerative disc and degenerative joint disease with hypertrophic faces and central stenosis (see March 2010 Orthopaedics of Brevard record and VA records) and disc degeneration and spondylosis (see May 2017 Anderson Radiology record).  The Board has considered whether service connection is warranted on a direct and/or secondary basis but finds that it is not. 

The Veteran's STRs are negative for complaints of, treatment for, or diagnosis of, the cervical spine (neck).  Moreover, his multiple Reports of Medical Examination for active and Reserve service reflect that he had a normal neck upon evaluation.  Where he reported having had painful joints, it was noted that this was in reference to his childhood rheumatic fever and he did not have residuals (see May 1960, September 1961, May 1962, March 1966, December 1970, and January 1972 STRs). 

The STRs reflect that in October 1961, the Veteran complained of back pain.  Upon examination, it was noted that he had pain in the T12 area when he jumped or made jarring launches on either foot.  The report is negative for complaints or findings with regard to the cervical spine.  The Board finds that if the Veteran had complaints of the neck at that time, it would have been reasonable for it to have been noted in the clinical records when he was seeking treatment for the thoracic or lumbar spine. 

Not only are the STRs negative for complaints and reflect normal evaluations of the neck, but the Veteran has not provided competent credible evidence of an injury to that area in service.  When questioned at the May 2010 DRO hearing with regard to his neck, the Veteran testified that he was just recently diagnosed with a disability and indicated that the arthritis had spread to his neck; thus, indicating his opinion that it was not due to an injury in service.  If the Veteran had had pain or in injury to the neck (cervical spine) in service, it seems likely that he would have reported it rather than giving his opinion that his neck disability was a result of a "spreading" back disability.

In addition, although the Veteran was seeking treatment for orthopedic complaints in the 1970s, the records are negative for complaints of the cervical spine, but limit complaints and diagnoses to the lumbar spine.  It seems reasonable if the Veteran had complaints of the cervical spine, he would have reported it when having his spine examined (see March 1972 Neurological Professional Association, October 1972 Macon Orthopaedic Associates, and June 1978 Dr. Fernandez records).

The earliest clinical evidence of cervical spine complaints is in 1998.  An April 1998 Health First Physicians, Inc. record reflects that the Veteran had right shoulder and neck pain.  An October 2007 "The Back Center" record reflects that the Veteran sought treatment for lumbar spine pain and the he "also is complaining of some cervical pain which recently did start."  The Board finds that the term "recently" is strong evidence against chronic pain since service.  The lapse of time between service separation and the earliest documentation of current disability is also a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  (The Board acknowledges that a July 2004 Wuesthoff Medical Center record reflects a history of rotoscoliosis of the cervical spine; however, the Board finds based on the evidence as a whole that this is in error, as numerous records reflect a history of rotoscoliosis of the lumbar spine.)  None of the above records reflect complaints since service.

In addition, a January 2014 VA examination report reflects that the Veteran reported that his neck began to hurt in the "past three or four years and has continued since that date".  The Board acknowledges that the Veteran subsequently stated that he has had a worsening ability to move his neck and back since 1961 (e.g. June 2017 VA clinical record).  However the Board finds this statement with regard to the neck to be less than credible given the inconsistency with the other evidence of record, including the clinical evaluations in service and the October 2007 and January 2014 medical records indicating a much more recent onset.

To the extent the Veteran is asserting continuity of symptomatology from the time of the back complaints in service, or any time in service, his statements as to symptoms since 1961 are inconsistent with the contemporaneous evidence of record in the years of service and when he first sought treatment after service.  In making this finding, the Board is not implying that the Veteran has any intent to deceive. Rather, the Veteran may be simply mistaken in his recollections due to the fallibility of human memory for events that occurred
 
The Board acknowledges that the Veteran is competent to describe symptoms such as pain even though the symptoms were not recording during service, but, as the STRs lack the documentation of the combination of manifestations sufficient to identify a cervical spine disability, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptoms after service is required to support the claim. 38 C.F.R. § 3.303 (b).  There is not competent credible evidence of continuity of symptoms after service to support the Veteran's claim.  

A December 2016/January 2017 VA examination report reflects that the Veteran reported a gradual onset of neck pain without a clear injury or inciting event.  The examiner opined that it is less likely as not that the Veteran's cervical spine disabilities are due to or a result of active duty.  The examiner noted that the STRs are negative for complaints of a chronic or recurrent neck condition, and that the Veteran's separation examination was also silent for such.  The examiner further explained that current medical literature lists the predominant risk factor for degenerative disc disease to be age/use.  The Veteran was born in 1936; the onset of his cervical spine symptoms was in 1998, when he was 62 years old, and then again in 2007, when he was 71 years old.  Thus, the Board finds that he would have had more than six decades of use of his neck.  The Board acknowledges that the absence of in-service records detailing complaints is not dispositive in a claim for service-connection; nonetheless, a reading of the report is indicative that the examiner's opinion was based on the lack of significant injury in service, and a lack of credible complaints for many years thereafter, with an onset of symptoms decades after service. 

The Veteran contends that he has ankylosing spondylitis which has spread from his back to his neck and he has submitted articles to support his contention.  The preponderance of the evidence is against a finding that the Veteran has ankylosing spondylitis.  While some private clinical records do reflect a diagnosis of ankylosing spondylitis, several of them are either assessed a inconclusive or the clinician providing the diagnosis is not a spine specialist.  Dr. Simonson, who provided a diagnosis in a 2014 podiatry record, is a doctor of podiatry, not a specialist of the spine or autoimmune diseases.  Further, a May 2017 clinical radiology record reflects that the Veteran has findings of the thoracic spine which are "suggestive of ankylosing spondylitis but not conclusive."  On the other hand, the January 2014 VA examination report indicates that the Veteran does not have ankylosing spondylitis.  Regardless, the records noting ankylosing spondylitis do not reflect that the disability has spread to the Veteran's cervical spine or provide a rationale or basis for this diagnosis.  [The claims file also includes a September 2014 Dr. Hynes record from "The Back Center" which notes that the Veteran has "spondylosis" in the lumbar spine but does not discuss the cervical spine or "ankylosing spondylitis".  The Board notes that spondylosis is a different disability than spondylitis.] 

The records do not support that the Veteran has ankylosing spondylitis of the cervical spine.  A May 2017 clinical radiology record for the cervical spine reflects scoliosis, and DDD.  Thus, assuming arguendo that the Veteran has ankylosing spondylitis of the lumbar spine, the evidence does not suggest that he has ankylosing spondylitis of the cervical spine.  In other words, the evidence is against a finding that the Veteran has ankylosing spondylitis which has traveled to the cervical spine.  

Assuming, arguendo, that the article information submitted by the Veteran rises to the level of a medical article or medical treatise, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the article information submitted by the Veteran falls into this general category.  Although the articles discuss arthritis, none of the articles pertain specifically to this Veteran, and the articles are not combined with any opinion of a medical professional that the Veteran's lumber spine disability has caused or aggravated his neck disability (i.e. that the Veteran has ankylosing spondylitis due to service and it has spread to his cervical spine).  Therefore, this evidence is not persuasive with regard to the issue here on appeal.
 
A January 2014 VA examination report reflects as follows:

The current medical literature does not support a cause and effect relationship between lumbar spine disease and cervical spine disease not resulting from the same initial traumatic event or with the severity and longevity of documented altered gait mechanics in this veteran.  There is no current objective evidence that the veteran's current Cervical spine DJD C3-5 DDD C5-7 was caused or aggravated to any degree by the veteran's lumbar spine DJD/DDD, or otherwise caused or aggravated to any degree by his military service. 

A December 2016/January 2017 VA examination report reflects that the Veteran reported a gradual onset of neck pain without a clear injury or inciting event.  The examiner opined that it is less likely as not that the Veteran's cervical spine disabilities are due to or aggravated by his back disability.  The clinician considered the Veteran's assertion that his pain started in his back and spread to his neck and hands.  However, the clinician noted that the predominant risk factor for DDD to be age/use and there was no clear indication that DDD in caudal segments (near the lower spine) would have an effect on cephalic segments (near the head).  

The Board finds that the most probative evidence of record, as detailed above, is against a finding that service connection on a direct and/or secondary basis is warranted. 

Right Hand Disability
Left Hand Disability

The Veteran is in receipt of service-connection for a back disability which he contends has caused arthritis in his hands.  He testified at the May 2010 DRO hearing that his arthritis started in his back and spread to the rest of his body, including his hands.  The only in-service injury which he could remember was that he had broken a finger; however, although he thought it was on the right hand, he was not positive. 

Although the Veteran has contended that his hand disability is secondary to his back disability, the Board has also considered service connection on a direct incurrence basis.  The Board finds, as detailed below, that service connection is not warranted on any basis. 

The Veteran's STRs reflect a complaint of an index finger (identified as a right index finger upon treatment, and as a left index finger in history) and a complaint of a deformity of the right fifth finger; the Veteran asserted that he had had the deformity for many years.

The STRs reflect that in July 1957, the Veteran fractured the second phalange of the right index finger in the area of the volar point.  He was treated with a splint which was changed in follow-up appointments in August and September 1957.  In October 1957, it was noted that he had re-injured the right index finger and had slight swelling.  There are no further complaints with regard to an index finger in the remaining years of service. 

An April 1959 STR reflects a complaint of pain in the left fifth finger which the Veteran uses for typing.  The Veteran reported having had a deformity of the finger for many years.  (A December 2016/January 2017 VA examination report reflects that the Veteran reported that when he was six or seven years old, he suffered an injury to the left fifth digit when his hand was slammed into a car door.  X-rays noted deformity.)  There are no further complaints in the years of service.  

The Veteran's Reports of Medical History for active and Reserve service reflect that he denied pertinent complaints of the hands.  Where he reported having had painful joints, it was noted that this was in reference to his childhood rheumatic fever and he did not have residuals.  Moreover, his Reports of Medical Examination reflect that his upper extremities were normal upon evaluation with full muscle strength, and that there was no deformity, weakness, or loss of range of motion of the left index finger (see May 1960, September 1961, May 1962, February 1963, March 1966, December 1970, January 1972 STRs). 

The earliest hand complaints after active service are not until several decades after service.  In an August 2008 VA Form 21-4138, the Veteran asserted that he had arthritis in the hands.  As noted above, the lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A January 2014 VA examination report reflects that the Veteran reported that he had injured his left index finger in service and that he noticed his arthritis in approximately 2000.  

A December 2016/January 2017 VA examination report reflects that the Veteran reported pain for "a number of years" and that since service he has had some degree of pain and coordination in both hands/index fingers.  Any contention by the Veteran as to chronic pain since service is less than credible as it is inconsistent with the other evidence of record, including other statements made by the Veteran.  Although the Veteran was noted to have a right index finger fracture in 1957 with re-injury that same year, there are no STRs in the remaining years of service which reflect continued complaints, and when subsequently reporting the injury, it appears that the Veteran reported the incorrect hand - thus indicating that he no longer had problems and could not recall which finger had actually been injured.  Moreover, in 2014, the Veteran indicated a more recent onset date of approximately 2000.

To the extent the Veteran is asserting continuity of symptomatology from the time of either the complaint in 1957, 1959, or any subsequent period of service, his statements are inconsistent with the other evidence of record, including his own statements and the contemporaneous evidence of record in the years soon after service.  Moreover, subsequent evidence reflects a much later onset of symptoms.  In making such a credibility finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Veteran may be simply mistaken in his recollections due to the fallibility of human memory for events that occurred.  

The Veteran is competent to describe pain in the hands even though the symptoms were not record in service, but as the STRs lack the documentation of the combination of manifestations sufficient to identify arthritis, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the STRs, then a showing of continuity of symptoms after service is required to support the claims.  38 C.F.R. § 3.303(b).  There is not continuity of symptoms after service to support the Veteran's claims. 

Service connection based on continuity with respect to these disabilities is not warranted as the Veteran had normal symptoms upon clinical examination at separation.  The Board finds that if the Veteran had symptoms, to include chronic pain, it would have been reasonable for him to have reported it at any time from 1959 through 1972 when he either in active service or was being examined for reserve service.  Notably, the Veteran testified at the DRO hearing that he did not remember whether it was the right or left index finger which he injured in service, and when he initially filed his claim, he did not indicate a hand disability on a direct basis, but as secondary to arthritis.  

As noted above, the Veteran contends that he has ankylosing spondylitis which has spread from his back to his hands and he has submitted articles to support his contention.  While Dr. Simonson assessed ankylosing spondylitis, it was not specifically diagnosed as to the hands.  Further, the diagnosis was made by doctor in podiatry, which is not a specialty of the hands or autoimmune diseases.  There is not competent credible evidence of record that the Veteran has spondylitis in the hands.  Also, as noted above, the articles submitted by the Veteran are general in nature and do not provide evidence.  Again, as noted above, a May 2017 clinical radiology record reflects that the Veteran has findings "suggestive of ankylosing spondylitis but not conclusive" of the thoracic spine; however, and importantly, the records do not support that he has ankylosing spondylitis of the hands.  A May 2017 clinical radiology record for the hands reflects osteopenia, and osteoarthritic changes.  Thus, assuming arguendo that the Veteran has ankylosing spondylitis of the lumbar spine, the evidence does not suggest that he has such of the hands.  In other words, the evidence is against a finding that the Veteran has ankylosing spondylitis which has traveled to either hand.  

A January 2014 VA examination report reflects that the Veteran had been diagnosed with bilateral hand degenerative joint disease (DJD) in 2013.  As noted above, the Veteran asserted that he had arthritis in his hands since approximately 2000.  Radiology reports reflect mild DJD.  An old remote fracture deformity involving the right hand fifth metacarpal was noted, as well as hyperflexion deformity of the same digit.  

Although the clinician stated that the Veteran's left finger pain would be an expected outcome of an in-service left finger injury, that assessment is based on an inaccurate factual premise as the evidence does not support a finding of a left finger injury/fracture in service.  Thus, the examiner's opinion that the left index finger complaints may be due to service lacks probative value.  Similarly, the x-rays in 2014 do not support an old fracture of the left index finger.  Notably, the examiner found that the Veteran's pain could also be a result of degenerative joint disease.  In sum, it appears that the examiner was relying on the Veteran's history in service and post service as to left index finger complaints where, in actuality, the injury was to the right index finger in service.  

The 2014 examiner also found that the "current medical literature does not support a cause and effect relationship between lumbar spine disease and hand disease not resulting from the same initial traumatic event."  There is no current objective evidence that the veteran's current bilateral hand DJD was  caused or aggravated to any degree by the veteran's lumbar spine  DJD/DDD, or otherwise caused or aggravated to any degree by his military service.  

A December 2016/January 2017 VA examination report reflects that the Veteran reported a history of possible fractures to right and left index finger during active duty periods on separate occasions.  The Board finds that the STRs, which reflect that it was the same finger which was injured in service (the October 1957 STR specifically notes "re-injured rt index finger"), are more probative than the Veteran's memory decades later.

The examiner opined that it is less likely as not that the Veteran's bilateral hand disability is due to service; the opinion was based on a lack of chronic or recurrent complaints in service after 1957 and 1959, normal findings upon separation, and the only mild nature of the Veteran's bilateral disability several decades after separation from service.  The examiner also opined that it is less likely as not that the Veteran's bilateral hand disability is causally related to, or aggravated by, the Veteran's service-connected back disability because there is no anatomical/physiological association between the spine and the hands.  Moreover, while the Veteran may occasionally use a cane or walker, there has not been any chronic/long term use which was as likely as not the cause of any aggravation given the mild nature of the Veteran's disability and only occasional use of an assistive device.  The Board also notes that the Veteran's disability is mild in both hands which does not support a finding that use of a cane in one hand, and/or a broken finger in one hand would have contributed to the disability.  (The Board acknowledges that in its remand it requested an opinion as to whether there was permanent aggravation of a hand disability due to his service-connected disability, which is not the correct standard.  Regardless, in rendering an opinion, the clinician did not use the term "permanent" but instead noted the reasons why aggravation was unlikely.  Thus, his opinion is adequate.)  

Finally, the Board has considered that the Veteran has deformity of the right fifth finger.  The Veteran has stated that this occurred prior to service.  As the deformity was not noted on entrance, the Veteran is entitled to the presumption of soundness.  Although, he complained on one occasion in service about pain, there is no indication that the injury actually occurred during a period of active service and he has not contended such.  In service, the deformity was noted to the be in the right 5th proximal interphalangeal joint; otherwise the finger was negative for abnormal findings, despite some discomfort at the metacarpal phalangeal joint.  Subsequent STRs are negative for any complaints and there is no evidence that the deformity was worsened during service.  Although the Veteran reported discomfort with a certain activity (typing), the evidence does not indicate that the deformity was permanently worsened.  To the contrary, there is clear and unmistakable evidence that the deformity was not permanently worsened in service.  Notably, it is still the same joint of the finger which is noted to have the deformity, no complaints of that joint were made in service, and the deformity has not been found to have increased in size while in service. 

In sum, service connection is not warranted on a direct or secondary basis for a disability incurred in service, aggravated by service, caused by a service-connected disability, or aggravated by a service-connected disability.


ORDER

Entitlement to service connection for a neck disability, to include as secondary to a service-connected low back disability is denied.  

Entitlement to service connection for a right hand disability, to include as secondary to a service-connected low back disability is denied.  

Entitlement to service connection for a left hand disability, to include as secondary to a service-connected low back disability is denied.  


REMAND

The most recent VA examination report for the Veteran's back disability is from October 2015.  The Board finds that the Veteran should be afforded another examination which complies with the Court's opinion in Correia v. McDonald, 28 Vet. App. 158 (2016) as it relates to 38 C.F.R. § 4.59, which requires that VA examinations include testing for pain on both active and passive motion, and both weight-bearing and non-weight-bearing.  Moreover, if reasonably possible, the examiner should provide a retrospective opinion which identifies factors noted in Correia as they pertain to the October 2015 evaluation.  (In addition, it appears that the RO may not have considered the October 2015 VA examination report so they will now have the opportunity to do so.) 

The Veteran's January 2014 VA examination report (which notes that passive motion unless otherwise documented is unchanged from active motion) also notes that the Veteran reported that he has a flare "every week or so for a day" and is precipitated by certain lifting or bending, and is relived with rest and medication.  The October 2015 VA examination report reflects, with regard to flares, that the Veteran reported "[m]y back hurts enough that I take some medicine and go lie down for a few hours."  The Veteran did not describe the frequency of flares.

At a newly scheduled examination, the Board finds that it would be helpful for the examiner to ascertain information with regard to flare-ups such as frequency, duration, alleviating, or precipitating factors.  (See Sharp v. Shulkin, No. 16-1385 (September 6, 2017), in which the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.)  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding pertinent treatment records, including additional VA treatment records, if any, (such as those that may have been created since the last such update of the claims file).

2.  Schedule the Veteran for a VA examination to determine the current extent of his service-connected back disability.  In particular, the examiner is requested to: 

a.  Test the range of motion of the Veteran's back in active motion, passive motion, weight-bearing, and non-weight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should consider the Veteran's reports of flare-ups (to include frequency, duration, alleviating events, and precipitating events of such) and portray any related functional loss in terms of additional range of motion loss.  The examiner should attempt to estimate such functional loss, if necessary.  If the examiner is unable to do so, the examiner must indicate why.

c.  The examiner should review the prior VA examination report from 2015 and provide a retrospective opinion, if reasonably possible, which identifies the range of motion of the Veteran's back in active motion, passive motion, weight-bearing, and non-weight-bearing.  If it is not possible to provide such an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.

d.  If reasonably possible, the examiner should distinguish the Veteran's back symptoms due to his service-connected back disability from those due to any other back disability (e.g. ankylosing spondylitis, if present).

3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


